342 F.2d 799
Vincent A. PALISI, Appellant,v.LOUISVILLE & NASHVILLE RAILROAD COMPANY, Inc., Appellee.
No. 21728.
United States Court of Appeals Fifth Circuit.
April 2, 1965.

Albert Sidney Johnston, Jr., Biloxi, Miss., for appellant.
W. B. Hand, Mobile, Ala., George E. Morse, gulfport, Miss., Hand, Arendall, Bedsole, Greaves & Johnston, Mobile, Ala., of counsel, for appellee.
Before WOODBURY,1 WISDOM, and BELL, Circuit Judges.
PER CURIAM:


1
The District Court did not err in rendering judgment under Rule 50(b), F.R.Civ.P., for defendant railroad company notwithstanding the jury verdict for plaintiff.  Applying the test which controls in directing a verdict so as to cast the evidence in the light most favorable to plaintiff, see Turner v. Atlantic Coast Line Railroad Company, 5 Cir., 1961, 292 F.2d 586; Hogan v. United States, 5 Cir., 1963, 325 F.2d 276, we conclude that there was no substantial evidence that any negligence on the part of the railroad company was the proximate cause of the death in question, and for that reason plaintiff was not entitled to have his case submitted to the jury.


2
Affirmed.



1
 Of the First Circuit, sitting by designation